Name: Council Regulation (EEC) No 887/88 of 30 March 1988 extending the 1987/88 marketing year in the milk and beef and veal sectors and amending Regulation (EEC) No 1890/87 with regard to the conversion rates to be applied in agriculture
 Type: Regulation
 Subject Matter: agricultural structures and production;  animal product;  agricultural policy;  processed agricultural produce
 Date Published: nan

 No L 88/6 Official Journal of the European Communities 1 . 4. 88 COUNCIL REGULATION (EEC) No 887/88 of 30 March 1988 extending the 1987/88 marketing year in the milk and beef and veal sectors and amending Regulation (EEC) No 1890/87 with regard to the conversion rates to be applied in agriculture Regulation (EEC) No 1678/85 fixing the conversion rates to be applied in agriculture (') should be supplemented by making a provision for the date of entry into force of the new Netherlands conversion rates for the milk and beef and veal sectors to be 1 and 4 April 1988 respectively, THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 744/88 (2), and in particular Article 2 thereof, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal (3), as last amended by Regulation (EEC) No 3905/87 (4), and in particular Article 4 thereof, Having regard to Council Regulation (EEC) No 1676/85 of 11 June 1985 on the value of the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (% and in particular Article 2 (3) thereof, Having regard to the proposal from the Commission, Whereas it has proved necessary to reconsider all the problems relating to the fixing of prices for the forthcoming marketing year, which will involve delay in the fixing of those prices ; whereas the 1987/88 marketing year must therefore be extended in the milk and beef and veal sectors until 30 April 1988 ; Whereas, in view of that extension of the said marketing years, Article 1 (2) of Council Regulation (EEC) No 1890/87 of 2 July 1987 amending in particular HAS ADOPTED THIS REGULATION : Article 1 1 . The 1987/88 milk year shall end on 30 April 1988 and the 1988/89 milk year shall begin on 1 May 1988 . 2. The 1987/88 marketing year for beef and veal shall end on 1 May 1988 and the 1988/89 marketing year shall begin on 2 May 1988 . Article 2 The following subparagraph shall be added to Article 1 (2) of Regulation (EEC) No 1890/87 : 'However, for milk and milk products and beef and veal, the agricultural conversion rates set out in Annex IXa shall apply from the date laid down for each in that Annex.' Article 3 This Regulation shall enter into force on 1 April 1988. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 March 1988 . For the Council The President I. KIECHLE (') OJ No L 148 , 28. 6. 1968, p. 13 . Ã  OJ No L 78, 23. 3. 1988, p. 1 . (3) OJ No L 148 , 28 . 6. 1968, p. 24. 0 OJ No L 370, 30. 12. 1987, p. 7. 0 OJ No L 164, 24. 6. 1985, p. 1 . ( «) OJ No L 182, 3 . 7. 1987, p . 4.